Order filed February 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-11-00541-CV
                                    ____________

    TAHIR ENTERPRISES, INC AND TAHIR MAHMOOD, Appellants

                                          V.

  REDHA INVESTMENT GROUP, INC., AYSHA INVESTMENTS, INC.,
           AND MANUEL EDUARDO GONZALEZ, Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-03521

                                     ORDER

      On November 17, 2011, this court abated this appeal because appellant
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 11-80597. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed July 29, 2016. The parties
failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated
and dismissed for want of prosecution.



                                  PER CURIAM